NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                  is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit

                                       05-5073


                                   ANDRE DEEKS,

                                                      Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellee.

                             _______________________

                             DECIDED: October 4, 2005
                             _______________________


Before LOURIE, Circuit Judge, ARCHER, Senior Circuit Judge, and GAJARSA, Circuit
Judge.

PER CURIAM.

      Andre Deeks appeals from the final decision of the United States Court of

Federal Claims dismissing his case for lack of jurisdiction. Deeks v. United States, No.

04-580C (Fed. Cl. Feb. 18, 2005) (“Decision on Appeal”). We affirm.

                                   BACKGROUND

      Deeks claims to possess a handwritten document prepared in 1792 by Colonel

Marinus Willett (the “Willett Document”) purportedly evidencing a 1781 agreement

between the colonel and sixty members of the Oneida tribe, who were promised
blankets in exchange for their assistance during the Revolutionary War. The text of the

Willett Document is alleged to be as follows:

       I do hereby certify that in a pursuit of the enemy in the county of
       Montgomery the latter end of October in the year 1781. In order to
       stimulate a party of the Oneida Indians then with me. I promised in case
       of exerting themselves to overtake the enemy who were put to flight. That
       they should each of them have a blanket. That in conveyance of this
       promise they began a vigorous pursuit and in a short time overtook and
       killed a number of the enemy. That at my return it was not in my power to
       comply with the promise I had made in behalf of the public. Nor have I
       since been able to have that engagement complied with. New York,
       January 26th, 1792

       M. Willett

       note there were sixty Indians in the party.

       M. Willett

Appellant’s App. B, Ex. 1 at 30.

       In 2004, Deeks filed a complaint in the Court of Federal Claims (“trial court”),

alleging that the United States failed to honor Colonel Willett’s 1781 agreement with the

Oneida tribe. Deeks estimates that $3,000,000 is owed. The trial court dismissed his

suit for lack of jurisdiction, on the ground that it was time-barred. Specifically, the trial

court held that any claim arising from an alleged breach of the 1781 agreement should

have been filed by 1866, pursuant to a three-year savings clause in an 1863

Congressional enactment that authorized its predecessor tribunal to issue final

judgments against the government. Decision on Appeal, slip op. at 5 (citing Act of

March 3, 1863, ch. 92, § 10, 12 Stat. 767, 38th Cong. (1863)). As an alternative basis

for dismissal, the trial court ruled that Deeks lacked standing because he failed to show

that he had suffered an injury-in-fact or had any relationship to the Oneida tribe. Id. at

6. This appeal followed. We have jurisdiction under 28 U.S.C. § 1295(a)(3).



05-5073                                      2
                                      DISCUSSION

       Whether a complaint has been properly dismissed for lack of jurisdiction is a

question of law that we review de novo. Boyle v. United States, 200 F.3d 1369, 1372

(Fed. Cir. 2000).

       On appeal, Deeks maintains that “the United States is in breach of contract” in

failing to honor the 1781 agreement. Appellant’s Br. at 12. In denying the applicability

of a limitations period, Deeks alleges that the Willett Document is a “Bill of Credit in

bearer form” that is equivalent to cash, id. at 24, and which, according to Deeks, confers

standing on its possessor to sue for enforcement. Throughout his brief, Deeks accuses

the trial court of, inter alia, committing “an act of sedition against the United States

Constitution,” id. at 13, denying his civil rights, nullifying laws governing negotiable

instruments, “default[ing] on the Full Faith and Credit of the United States Constitution,”

id. at 44, and violating the Fifth and Fourteenth Amendments. Deeks also claims that

the government “create[d] a Rico entity to defraud” him. Id. at 37.

       Deeks’ arguments are unavailing, and his accusations against the trial court and

the government are wholly without merit. We agree with the trial court that the statute of

limitations for bringing a suit to enforce an agreement dating back to 1781 has long

since run. See 28 U.S.C. § 2501 (2000); Lunaas v. United States, 936 F.2d 1277,

1278-79 (Fed. Cir. 1991). We also reject Deeks’ contention that the Willett Document is

a “bill of credit” or some negotiable instrument, as the text reveals neither an intent that

it be circulated as money, see Poindexter v. Greenhow, 114 U.S. 270, 284 (1885), nor

an unconditional promise to pay a certain sum. See U.C.C. § 3-104(a).




05-5073                                      3
      We have considered Deeks’ other arguments and conclude that they lack merit.

We therefore conclude that the dismissal was not error, and accordingly affirm.




05-5073                                    4